Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made as of
the 8th day of May, 2014 (the “Agreement Date”), by and between Great Lakes
Dredge & Dock Corporation (the “Corporation”), with and on behalf of its
wholly-owned subsidiary, Great Lakes Dredge & Dock Company, LLC (“GLDD LLC”)
(together, the “Company”), and Jonathan W. Berger (“Executive”).

RECITALS

WHEREAS, Executive is currently employed by the Company in the position of Chief
Executive Officer;

WHEREAS, Executive and the Company have previously agreed to and operated under
the terms of an employment agreement dated September 7, 2010 (the “Original
Agreement”); and

WHEREAS, in consideration of the vesting and exercisability of Non-Qualified
Stock Option Agreement, the Restricted Stock Unit Award Agreement, and the
Performance Vesting RSU Award Agreement granted to Executive on May 9, 2014,
Executive and the Company agree to amend and restate the Original Agreement in
its entirety by setting forth the terms and conditions of their agreements and
understandings in this Agreement, which shall replace and supersede all terms
and conditions contained within the Original Agreement as of the date first
written above.

NOW, THEREFORE, in consideration of the foregoing promises and the respective
agreements of Executive and the Company set forth below, Executive and the
Company, intending to be legally bound, agree as follows:

ARTICLE I

EMPLOYMENT SERVICES

1.1 Term of Employment. Executive’s employment under this Agreement shall
commence on September 7, 2010 (the “Start Date”) and continue until the third
annual anniversary of such date, unless terminated earlier pursuant to
Article III herein (the “Initial Employment Term”). The Employment Term shall be
extended automatically for successive one-year periods unless, at least 90 days
prior to expiration of the Employment Term, either party gives written notice to
the other party that he/it does not wish to renew the Agreement (such one year
extension(s) and the Initial Employment Term to be, collectively, the
“Employment Term”).

1.2 Position and Duties. During the Employment Term, Executive shall hold the
position of Chief Executive Officer, and shall report to the Corporation’s Board
of Directors (the “Board”). Executive shall perform such duties and
responsibilities as are consistent with Executive’s position and as may be
reasonably assigned to Executive by the Board from time to time. Executive shall
devote Executive’s full business time, attention, skill and energy to the
business and affairs of the Company, and shall use Executive’s reasonable best
efforts to perform such responsibilities in a diligent, loyal, and businesslike
manner so as to advance the best



--------------------------------------------------------------------------------

interests of the Company. Executive shall act in conformity with Company’s
written and oral policies and within the limits, budgets and business plans set
by the Company, and shall adhere to all rules and regulations in effect from
time to time relating to the conduct of executives of the Company. Executive’s
office will be at the principal executive offices of the Company in Oak Brook,
IL and Executive will be expected to conduct his activities from such office
other than when traveling on behalf of the Company. Notwithstanding the
foregoing, Executive shall be permitted to devote a reasonable amount of time
and effort to civic and charitable organizations and managing personal
investments; but only to the extent that such activities, individually or as a
whole, do not materially interfere with the execution of Executive’s duties
hereunder, or otherwise violate any provision of this Agreement. Executive shall
not become involved in the management of any corporation, partnership or other
entity, including serving on the board of directors of any publicly traded
company, other than Boise Inc., without the written consent of the Board.

1.3 Service on Board. During the Employment Term, the Board will nominate
Executive for election as a member of the Board and, at the expiration of each
then-current term, re-election as a member of the Board. Executive will serve
without additional compensation as a member of the Board and as an officer and
director of any of the Corporation’s subsidiaries. Any compensation or other
remuneration received from such service may be offset against the amounts due
hereunder.

ARTICLE II

COMPENSATION

2.1 Base Salary. The Company shall pay Executive an annual base salary (“Base
Salary”) of $575,000, payable in accordance with the general payroll practices
of the Company. The Board may, in its sole discretion, increase Executive’s Base
Salary, or decrease it by up to 10 percent if there is a salary reduction
affecting substantially all executive or managerial employees of the Company.

2.2 Incentive Compensation. Executive will be eligible to participate in any
annual performance bonus plans and long-term incentive plans established or
maintained by the Company for its senior executive officers, including, but not
limited to, the Annual Cash Bonus Plan or such similar or successor plans as the
Company may establish. The maximum annual incentive compensation Executive may
earn each year is $550,000, unless such amount is adjusted by the Compensation
Committee of the Board of Directors of the Company in its sole discretion. Fifty
percent of any annual bonus earned by Executive will be paid in shares of the
Company’s common stock; the remainder (and the value of any fractional shares)
will be paid to Executive in cash. Such bonus will be paid in accordance with
the Company’s standard practice, but in any event no later than 2.5 months after
the end of the calendar year in which Executive earns such bonus.

2.3 Equity Compensation. Executive will be eligible to participate in any
equity-based compensation plans established or maintained by the Company for its
senior executive officers, including but not limited to the Company’s 2007
Long-Term Incentive Plan and any successor thereto.

 

2



--------------------------------------------------------------------------------

2.4 Employee Benefit Plans. Executive will be eligible to participate on
substantially the same basis as the Company’s other senior executive officers in
any employee benefit plans offered by the Company including, without limitation,
the Company’s Supplemental Savings Plan (or any successor thereto), medical,
dental, short-term and long-term disability, life, pension, profit sharing and
nonqualified deferred compensation arrangements. The Company reserves the right
to modify, suspend or discontinue any and all of the plans, practices, policies
and programs at any time without recourse by Executive, so long as Company takes
such action generally with respect to other similarly situated senior executive
officers.

2.5 Vacation. Executive will be entitled to four (4) weeks of paid vacation per
calendar year, subject to the Company’s vacation policy as in effect from
time-to-time. The Company may, at its discretion, increase (but not decrease)
Executive’s vacation entitlement.

2.6 Business Expenses. The Company will reimburse Executive for all reasonable
and necessary business expenses incurred in the performance of services with the
Company, according to the Company’s policies and upon Executive’s presentation
of an itemized written statement and such verification as the Company may
require.

ARTICLE III

TERMINATION OF EMPLOYMENT

3.1 Voluntary Resignation. Executive may terminate his employment for any reason
by giving the Company 90 days’ prior written notice of a voluntary resignation
date (“Resignation Date”). Upon receiving Executive’s notice of intent to
resign, the Company may require that Executive cease performing services for the
Company at any time before the Resignation Date, so long as the Company
continues Executive’s Base Salary under Section 2.1 and employee benefits under
Section 2.4 through the Resignation Date. Except as otherwise provided under law
or the terms of any employee benefit plans in which Executive participates,
Executive shall not be entitled to receive any compensation or benefits from the
Company after the Resignation Date.

3.2 Termination By Company With Cause. The Company may terminate Executive’s
employment for Cause (as defined below) by giving written notice to Executive
designating an immediate or future termination date. In the event of a
termination for Cause, the Company shall pay Executive his Base Salary under
Section 2.1 and employee benefits under Section 2.4 through the termination
date. Except as otherwise provided under law or the terms of any employee
benefit plans in which Executive participates, Executive shall not be entitled
to receive any compensation or benefits from the Company after the termination
date.

For purposes of this Agreement, “Cause” means: (a) Executive materially breaches
Executive’s obligations under this Agreement or an established policy of the
Company; (b) Executive commits an act constituting a felony or engages in
unethical or immoral conduct that, in the reasonable judgment of the Board,
could injure the integrity, character or reputation of the Company;
(c) Executive fails, refuses or is unable to perform, or habitually neglects,
Executive’s duties and responsibilities hereunder, and continues such failure,
refusal, inability or neglect after having been given written notice by the
Company that specifies what duties Executive failed to perform and an
opportunity to cure of 15 days; (d) Executive commits an act of material

 

3



--------------------------------------------------------------------------------

dishonesty, misconduct or fraud in connection with his job duties, or otherwise
violates a fiduciary duty to the Company; or (e) Executive fails to reasonably
cooperate with any audit or investigation involving the Company or its business
practices after having been given written notice by the Company that specifies
Executive’s failure to cooperate and an opportunity to cure of 15 days.

3.3 Termination By Company Without Cause. The Company may terminate Executive’s
employment without Cause by giving written notice to Executive designating an
immediate or future termination date. Executive’s voluntary resignation of
employment due to a material diminution of Executive’s authority, duties or
responsibilities shall be treated as a termination by Company without Cause;
provided that, (a) such voluntary resignation occurs within 150 days following
the initial occurrence of such diminution, (b) Executive provided written notice
of such diminution to the Board within 90 days of such diminution, and (c) the
Company failed to cure such diminution within 30 days of receipt of such written
notice from Executive.

In the event of a termination without Cause, Executive shall receive from the
Company his Base Salary under Section 2.1 and employee benefits under
Section 2.4 through the termination date, and shall be eligible to receive the
benefits described in Sections 3.3(a), (b), and (c) below (collectively,
“Severance Pay”), subject to the requirements set forth in Section 3.6 and
Section 3.7. The period over which the amounts in Section 3.3(a), (b)(i) or
(b)(ii), as applicable, are payable is referred to as the “Severance Period.”

(a) [INTENTIONALLY DELETED.]

(b) If Executive is terminated without Cause after the first six months of the
Initial Employment Term, the Company will provide the following compensation and
benefits to Executive:

(i) If at least 12 full months remain in the Employment Term, a payment of equal
to 18 months of Executive’s then current Base Salary, less applicable
withholdings. This amount will be paid in equal installments on each regularly
scheduled payroll pay date during the 18-month period that begins on the first
day immediately after the Release Effective Date, as described in Section 3.6.

(ii) If fewer than 12 full months remain in the Employment Term, a payment equal
to 12 months of Executive’s Base Salary, less applicable withholdings. This
amount will be paid in equal installments on each regularly scheduled payroll
pay date during the 12-month period that begins on the first day immediately
after the Release Effective Date, as described in Section 3.6.

(iii) The pro rata portion of the annual bonus and the Supplemental Savings Plan
benefits earned through the termination date. Such amount will be paid when all
other Company executives receive such payments, but in no event later than
March 15 of the year following the termination date.

 

4



--------------------------------------------------------------------------------

(iv) Continued coverage for Executive (and his spouse and eligible dependents,
to the extent they have been provided with coverage on the date immediately
prior to the termination date and otherwise continue to be eligible for coverage
under the terms of the applicable governing documents) under the Company’s
medical and dental plans for up to 24 months following the termination date.
During this 24-month period, the Company will reduce Executive’s cash Severance
Pay by his share of the cost of these benefits, which is fixed at the amount
Executive had been paying for such coverage on the date immediately prior to the
termination date. After this 24-month period, Executive (and his spouse and
eligible dependents, as applicable) will be eligible for continuation coverage
under COBRA or other similar state statute. Notwithstanding the foregoing, the
Company may find alternate medical and dental plan coverage if, by law or other
restrictions outside the control of the Company, continued coverage under the
Company’s health plans is not permitted.

(c) If Executive is terminated without Cause, Executive will receive the
following vesting credit for any unvested equity awards measured from the date
of Executive’s termination of employment:

(i) If Section 3.3(b)(i) applies, eighteen (18) months of vesting credit; or

(ii) If Section 3.3(b)(ii) applies, twelve (12) months of vesting credit.

Except as otherwise provided under law or the terms of any employee benefit
plans in which Executive participates, Executive shall not be entitled to
receive any additional compensation or benefits from the Company after the
termination date. For the avoidance of doubt, Executive shall not be eligible
for Severance Pay if his employment ends because the Company or Executive
provides notice of nonrenewal of the Employment Term pursuant to Section 1.1.

3.4 Change in Control. If, contemporaneous with or within twenty-four
(24) months after a Change in Control (as defined below), the Company terminates
Executive’s employment other than for Cause, Executive will be eligible to
receive, in lieu of those payments provided under Sections 3.3(a), (b)(i) or
(b)(ii), as applicable: (a) 2 times the sum of his then current Base Salary plus
the average of Executive’s actual annual bonus over the three (3) year period
immediately preceding Executive’s termination and (b) the pro rata portion of
the annual bonus and the Supplemental Savings Plan benefits earned through the
termination date as described in Section 3.3(b)(iii) (together, the “Change in
Control Payment”), subject to the requirements set forth in Section 3.6. The
Base Salary portion of the Change in Control Payment will be made in a lump sum
cash payment as soon as practicable, but in no event more than 10 days after
Executive’s termination of employment (on or after the date of the Change in
Control). In addition, Executive will be eligible for the continued health plan
coverage described in Section 3.3(b)(iv) and will receive full vesting credit
for any outstanding unvested equity awards (excluding performance-based equity
awards, for which vesting credit may be awarded at the sole discretion of the
Company’s Compensation Committee), consistent with and subject to the
limitations of Section 3.6.

 

5



--------------------------------------------------------------------------------

For purposes of this Agreement, a “Change in Control” of the Corporation will be
deemed to occur as of the first day that any one or more of the following
conditions is satisfied:

(i) The “beneficial ownership” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of securities
representing 30% or more of the combined voting power of the then outstanding
voting securities of the Corporation entitled to vote generally in the election
of directors (the “Corporation Voting Securities”) is accumulated, held or
acquired by a Person (as defined in Section 3(a)(9) of the Exchange Act, as
modified, and used in Sections 13(d) and 14(d) thereof) (other than the
Corporation, any trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation, holders of capital stock of the Corporation as
of the date hereof or an affiliate thereof, any corporation owned, directly or
indirectly, by the Corporation’s stockholders in substantially the same
proportions as their ownership of stock of the Corporation); provided, however
that any acquisition from the Corporation or any acquisition pursuant to a
transaction that complies with clauses (A), (B) and (C) of subparagraph (iii) of
this paragraph will not be a Change in Control under this subparagraph (i), and
provided further, that immediately prior to such accumulation, holding or
acquisition, such Person was not a direct or indirect beneficial owner of 25% or
more of the Corporation Voting Securities; or

(ii) Within any twelve (12) month period that includes or is after the Start
Date, individuals who constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Corporation’s stockholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
will be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board; or

(iii) Consummation by the Corporation of a reorganization, merger or
consolidation, or sale or other disposition of all or substantially all of the
assets of the Corporation or the acquisition of assets or stock of another
entity (a “Business Combination”), in each case, unless immediately following
such Business Combination: (A) more than 60% of the combined voting power of
then outstanding voting securities entitled to vote generally in the election of
directors of (x) the corporation resulting from such Business Combination (the
“Surviving Corporation”), or (y) if applicable, a corporation that as a result
of such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries (the
“Parent Corporation”), is represented, directly or indirectly by Corporation
Voting Securities outstanding immediately prior to such Business Combination
(or, if

 

6



--------------------------------------------------------------------------------

applicable, is represented by shares into which such Corporation Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Corporation Voting Securities; (B) no Person (excluding any employee benefit
plan (or related trust) of the Corporation or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 20% or
more of the combined voting power of the then outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) except to the extent that such ownership
of the Corporation existed prior to the Business Combination; and (C) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) were members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Business Combination; or

(iv) Approval by the Corporation’s stockholders of a complete liquidation or
dissolution of the Corporation.

However, in no event will a Change in Control be deemed to have occurred with
respect to Executive if Executive is part of a purchasing group that consummates
the Change in Control transaction. Executive will be deemed “part of a
purchasing group” for purposes of the preceding sentence if Executive is an
equity participant in the purchasing company or group (except: (a) passive
ownership of less than two percent of the stock of the purchasing company; or
(b) ownership of equity participation in the purchasing company or group that is
otherwise not significant, as determined prior to the Change in Control by a
majority of the nonemployee continuing Directors; provided that, for purposes of
the foregoing, participation as a management investor in such purchasing company
will not be deemed to be within the exceptions provided for in (a) and (b)).

Notwithstanding anything to contrary, a Change in Control will have occurred
only if such change in ownership constitutes a change in control under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations and other guidance in effect thereunder (“Section 409A”).

3.5 Additional Vesting. In addition to any amounts otherwise payable to
Executive upon a separation from service, if Executive incurs any of the events
below, he will be granted additional vesting, as described below:

(a) Death or Disability. If Executive dies or becomes permanently disabled (as
determined under the Company’s long-term disability plan in which Executive
participates), Executive will receive an additional vesting credit under each of
the Company’s employee benefit plans that have vesting requirements. Such
additional vesting credit shall begin with the date of death or disability
period, as applicable, and will equal the greater of (i) 18 months vesting
credit and (ii) the amount of additional vesting credit that would be provided
without regard to this Section 3.5(a) under any other Company policy or
agreement with Executive.

 

7



--------------------------------------------------------------------------------

(b) Retirement. If Executive retires at any time after providing services as the
Chief Executive Officer of the Company for at least five continuous years and
provides the Company with at least 12 months advance notice of his intent to
retire (a “Retirement”), Executive will receive full vesting of any of his
outstanding equity awards.

If the Company determines that Executive cannot receive such additional vesting
credit under the terms of any such employee benefit plan because, for example,
Executive is not actually providing any services to the Company, the Company may
provide the value of such additional vesting under an alternate arrangement,
such as through the purchase of an individual insurance policy that provides
similar benefits or, if applicable, through a nonqualified pension or profit
sharing plan.

3.6 Execution of Separation Agreement. As a condition to receiving the Severance
Pay or the Change in Control Payment set forth in Section 3.3 or Section 3.4,
respectively, Executive must execute and return to the Company, and not revoke
any part of, a separation agreement containing a general release and waiver of
claims against the Company and its respective officers, directors, stockholders,
employees and affiliates with respect to Executive’s employment, and other
customary terms, in a form and substance reasonably acceptable to the Company.
Executive must deliver the executed separation agreement within 21 days after
Executive receives the separation agreement from the Company (unless the
agreement provides a 45-day signing window), and in no event later than 60 days
following the date of Executive’s termination of employment. Such release will
become effective on the date the revocation period of the ADEA claims release
expires without Executive revoking such claims (the “Release Effective Date”).
Any obligation of the Company to provide the Severance Pay shall cease: (a) upon
Executive’s death; (b) if Executive materially breached or breaches his
contractual obligations to the Company, including those set forth in Article IV
or Article V herein, or in the release agreement; or (c) if, after Executive’s
termination, the Company discovers facts and circumstances that would have
justified a termination for Cause.

3.7 Section 409A. While the parties acknowledge that any payments and benefits
provided under Article III of this Agreement are intended to be exempt from
Section 409A, to the extent (a) further guidance or interpretation is issued by
the IRS after the date of this Agreement which would indicate that the payments
do not qualify for such exemption or the amount of payments due under
Article III increases in a manner to cause certain payments to exceed the
limitation available for exempt separation payment and (b) Executive is a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i) upon
the date of Executive’s termination of employment, such payments or benefits
which are not exempt and would otherwise be payable to Executive prior to the
date that is six (6) months following the date of such termination of employment
shall be delayed and instead shall be paid to Executive on the first regular
payroll date that occurs after the six (6) month anniversary of such date of
termination. For purposes of Section 409A, each installment of Severance Pay
under Article III shall be treated as a right to a separate payment.

3.8 Excess Parachute Payments. Notwithstanding any provision of this Agreement
to the contrary, if any amount or benefit to be paid or provided under this
Agreement would be an “Excess Parachute Payment” within the meaning of Code
Section 280G but for the application of this sentence, then the payments and
benefits to be paid or provided under this

 

8



--------------------------------------------------------------------------------

Agreement will be reduced to the minimum extent necessary (but in no event to
less than zero) so that no portion of any such payment or benefit, as so
reduced, constitutes an Excess Parachute Payment; provided, however, that the
foregoing reduction will be made only if and to the extent that such reduction
would result in an increase in the aggregate payment and benefits to be provided
to Executive, determined on an after-tax basis (taking into account the excise
tax imposed pursuant to Code Section 4999, any tax imposed by any comparable
provision of state law, and any applicable federal, state and local income and
employment taxes).

The fact that Executive’s right to payments or benefits may be reduced by reason
of the limitations contained in this Section 3.8 will not of itself limit or
otherwise affect any other rights of Executive other than pursuant to this
Agreement. In the event that any payment or benefit intended to be provided
under this Agreement is required to be reduced pursuant to this Section 3.8, the
reduction shall be made in the following order: (a) first reducing, if any,
those payments or benefits which have a higher Parachute Value than actual
present value, (b) then, to the extent necessary, reducing cash payments or
benefits; and (c) then, to the extent necessary, reducing those payments or
benefits having the next highest ratio of Parachute Value to actual present
value of such payments or benefits as of the date of the change of control (as
defined under Code Section 280G). For purposes of this Section 3.8, present
value shall be determined in accordance with Section 280G(d)(4) of the Code. For
purposes of this Section 3.8, the “Parachute Value” of a payment or
benefit means the present value as of the date of the change of control of the
portion of such payment that constitutes a “parachute payment” under
Section 280G(b)(2) of the Code, as valued in accordance with Section 280G of the
Code any interpretive guidance thereunder.

3.9 Removal from any Boards and Positions. If Executive’s employment is
terminated for any reason under this Agreement, Executive will, immediately upon
Executive’s termination of employment, be deemed to have resigned from (a) if a
member, the Board as well as the board of directors of any GLDD Entity (as
defined below) or any other board to which he has been appointed or nominated by
or on behalf of the Company, (b) any position with the Company or any GLDD
Entity, including, but not limited to, as an officer of the Company or any GLDD
Entity, and (c) any fiduciary positions with respect to the Company’s benefit
plans. In addition, and as a condition to receiving the Severance Pay described
in Section 3.3 or the Change in Control Payment described in Section 3.4,
Executive shall take any and all necessary steps to effectuate his resignation
from such positions.

ARTICLE IV

EXCLUSIVITY OF SERVICES AND RESTRICTIVE COVENANTS

4.1 Confidential Information. Executive acknowledges and agrees that the
Confidential Information (as defined below) of the Company and its subsidiaries
and any other entity related to the Company (each, a “GLDD Entity”) that he
obtained during the course of his employment by the Company is the property of
the Company or such other GLDD Entity. Executive will never, directly or
indirectly, disclose, publish or use any Confidential Information of which
Executive has become aware, whether or not such information was developed by
him. All duties and obligations set forth in this Agreement regarding
Confidential Information shall be in addition to those which exist under the
Illinois Trade Secrets Act and at common law.

 

9



--------------------------------------------------------------------------------

As used in this Agreement, “Confidential Information” means information that is
not generally known to the public and that was or is used, developed or obtained
by the Company or any other GLDD Entity, in connection with its businesses,
including but not limited to:

i. products or services, unannounced products or services, product or service
development information (or other proprietary product or service information);

ii. fees, costs, bids and pricing structures and quotations or proposals given
to agents, customers, sureties, suppliers, or prospective customers, agents,
sureties or suppliers, or received from any such person or entity;

iii. accounting or financial records;

iv. strategic business plans;

v. information system applications or strategies;

vi. customer and vendor lists and employee lists and directories;

vii. marketing plans, bidding strategies and processes, and negotiation
strategies, whether past, current, or future;

viii. accounting and business methods;

ix. legal advice and/or attorney work product;

x. trade secrets and other proprietary information;

xi. information, analysis or strategies regarding acquisitions, mergers, other
business combinations, divestitures, recapitalizations, or new ventures; and

xii. nonpublic information that was acquired by Executive concerning the
requirements and specifications of the Company’s or any other GLDD Entity’s
agents, vendors, contractors, customers, or potential customers.

Notwithstanding anything to the contrary, Confidential Information does not
include any information that: (a) is publicly disclosed by law or pursuant to,
and to the extent required by, an order of a court of competent jurisdiction or
governmental agency; (b) becomes publicly available through no fault of
Executive; or (c) has been published in a form generally available to the public
before Executive proposes to disclose, publish, or use such information.

4.2 Noncompetition. During the Employment Term and for the 18-month period
following the termination of Executive’s employment with the Company for any
reason (the “Restricted Period”), Executive will not, on behalf of himself or
any other entity, have an ownership interest in or become employed or engaged
by, or otherwise participate in or render services to, any business or
enterprise (including, without limitation, any division, group or franchise of a
larger organization) within the Geographical Area (as defined below) that
engages in any dredging or demolition or any other business engaged in by the
Company; provided,

 

10



--------------------------------------------------------------------------------

however, that this restriction shall not prohibit Executive from passive
beneficial ownership of less than three percent of any class of securities of a
publicly-held corporation whose stock is traded on a U.S. national securities
exchange or traded in the over-the-counter market. For the purpose of this
provision, “Geographical Area” means North America, Central America, South
America, the Caribbean, the Middle East, Africa, India, Australia, and Asia.
Notwithstanding anything in this Article IV to the contrary, Executive may, at
any time during the Restricted Period, provide written notice to the Company
that (a) describes a particular business or employment opportunity that he is
interested in pursuing or in which he may wish to engage, and (b) request that
the Company agree that the opportunity so described would not violate this
Section 4.2. Within a reasonable time, the Company will send Executive a written
response, indicating whether or not the Company consents to Executive engaging
in the opportunity described in his notice.

4.3 Non-Solicitation. During the Restricted Period, Executive shall not (other
than in furtherance of Executive’s legitimate job duties on behalf of Company),
directly or indirectly, on Executive’s own behalf or for any other person or
entity: (a) solicit for employment, hire or engage, or attempt to solicit for
employment, hire or engage, any person who is or was employed by the Company
within the six (6) month period prior to the solicitation, hire or engagement,
or (b) otherwise interfere with the relationship between any such person and the
Company.

4.4 Non-Interference with Business Relationships. During the Restricted Period,
Executive shall not (other than in furtherance of Executive’s legitimate job
duties on behalf of the Company), directly or indirectly, on Executive’s own
behalf or for any other person or entity: (a) solicit, for a purpose related to
a competitive activity (i.e., an activity prohibited by Section 4.2), any
customer, vendor or agent of the Company that was doing business with the
Company during the six month period prior to the solicitation; or (b) induce, or
attempt to induce, any customer, vendor or agent of the Company to reduce or
cease doing business with the Company, or otherwise interfere with the
relationship between such entity and the Company.

4.5 Equitable Modification. If any court of competent jurisdiction shall deem
any provision in this Article IV too restrictive, the other provisions shall
stand, and the court shall modify the unduly restrictive provision to the point
of greatest restriction permissible by law.

4.6 Remedies. Executive acknowledges that the agreements and covenants contained
in this Article IV are essential to protect the Company and its business and are
a condition precedent to entering into this Agreement. Should Executive breach
any covenants in this Article IV, then among other remedies, the duration of the
covenant shall be extended by the period of any such breach. Executive agrees
that irreparable harm would result from Executive’s breach or threat to breach
any provision of this Article IV, and that monetary damages alone would not
provide adequate relief to the Company for the harm incurred. Executive agrees
that in addition to money damages, the Company shall be entitled to seek and
obtain temporary, preliminary, and permanent injunctive relief restraining
Executive from committing or continuing any breach without being required to
post a bond. Without limiting the foregoing, upon a breach by Executive of any
provision of this Article IV, any outstanding Severance Pay shall cease and be
forfeited, and Executive shall immediately reimburse the Company for any
Severance Pay previously paid.

 

11



--------------------------------------------------------------------------------

ARTICLE V

POST-TERMINATION OBLIGATIONS

5.1 Return of Company Materials. No later than three (3) business days following
the termination of Executive’s employment for any reason, Executive shall return
to the Company all Company property that is then in Executive’s possession,
custody or control, including, without limitation, all keys, access cards,
credit cards, computer hardware and software, documents, records, policies,
marketing information, design information, specifications and plans, data base
information and lists, and any other property or information that Executive has
or had relating to the Company (whether those materials are in paper or
computer-stored form), and including but not limited to any documents
containing, summarizing, or describing any Confidential Information.

5.2 Executive Assistance. During Executive’s employment with the Company and for
a period of 12 months after the termination of such employment, Executive shall,
upon reasonable notice, furnish the Company with such information as may be in
Executive’s possession or control, and cooperate with the Company in any
reasonable manner that the Company may request, including without limitation
conferring with the Company with regard to any litigation, claim, or other
dispute in which the Company is or may become a party. The Company shall
reimburse Executive for all reasonable out-of-pocket expenses incurred by
Executive in fulfilling Executive’s obligations under this Section 5.2. The
Company will make any such reimbursement within 30 days of the date Executive
provides the Company with documentary evidence of such expense consistent with
the policies of the Company. Notwithstanding anything to the contrary, any such
reimbursement shall be administered so as to comply with Treasury Regulation
Section 1.409A-3(i)(1)(iv).

ARTICLE VI

MISCELLANEOUS

6.1 Notices. Any notices, consents or other communications required or permitted
to be sent or given hereunder shall be in writing and shall be deemed properly
served if (a) delivered personally, in which case the date of such notice shall
be the date of delivery; (b) delivered to a nationally recognized overnight
courier service, in which case the date of delivery shall be the next business
day; or (c) sent by facsimile transmission (with a copy sent by first-class
mail), in which case the date of delivery shall be the date of transmission, or
if after 5:00 P.M., the next business day. If not personally delivered, notice
shall be sent using the addresses set forth below:

If to Executive, to the address listed on the signature page hereto or the last
address on file in the records of the Company.

 

12



--------------------------------------------------------------------------------

If to the Company:

Great Lakes Dredge & Dock Corporation

2122 York Road

Oak Brook, IL 60523

Attn: Kathleen M. LaVoy, Assistant General Counsel

fax: (630) 574-3007

email: kmlavoy@gldd.com

telephone: (630) 574-3468

or such other address as may hereafter be specified by notice given by either
party to the other party. Executive shall promptly notify the Company of any
change in his address set forth on the signature page.

6.2 Company Stock Retention. Executive shall be subject to the Company’s stock
retention guidelines and policies in effect from time-to-time.

6.3 Withholding. The Company may withhold from any payment that it is required
to make under this Agreement amounts sufficient to satisfy applicable
withholding requirements under any federal, state or local law, or any other
amounts due and owing to the Company from Executive.

6.4 Successors and Assigns. This Agreement shall not be assignable by Executive
without the Company’s written consent. The Company may unilaterally assign this
Agreement to any successor employer or corporation or entity that purchases
substantially all of the assets of or succeeds to the business of the Company.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.

6.5 No Waiver. No failure or delay by the Company or Executive in enforcing or
exercising any right or remedy hereunder will operate as a waiver thereof. No
modification, amendment or waiver of this Agreement or consent to any departure
by Executive from any of the terms or conditions thereof, will be effective
unless in writing and signed by the Chairman or Lead Director of the Company’s
Board. Any such waiver or consent will be effective only in the specific
instance and for the purpose for which given.

6.6 Severability; Survivability. If any term or provision of this Agreement
shall be held to be invalid or unenforceable, the remaining terms and provisions
hereof shall not be affected thereby and shall be enforced to the fullest extent
permitted under law. Executive’s obligations in Articles IV and V shall survive
and continue in full force notwithstanding the termination of this Agreement or
Executive’s employment for any reason.

6.7 Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be considered an original instrument, but all
of which shall be considered one and the same agreement.

 

13



--------------------------------------------------------------------------------

6.8 Governing Law; Consent to Jurisdiction; Waiver of Jury. This Agreement shall
be governed by and construed in accordance with the internal laws of the State
of Illinois, without regard to its conflict of law principles. For the purposes
of any suit, action, or other proceeding arising out of this Agreement or with
respect to Executive’s employment hereunder, the parties: (a) agree to submit to
the exclusive jurisdiction of the federal or state courts located in Cook
County, Illinois; (b) waive any objection to personal jurisdiction or venue in
such jurisdiction, and agree not to plead or claim forum non conveniens; and
(c) waive their respective rights to a jury trial of any claims and causes of
action, and agree to have any matter heard and decided solely by the court.

6.9 Construction. The language used in this Agreement will be deemed to be the
language chosen by Executive and the Company to express their mutual intent, and
no rule of strict construction will be applied against Executive or the Company.
The headings in this Agreement are for convenience of reference only and will
not limit or otherwise affect the meaning of the provision.

6.10 Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties hereto with regard to the subject matter contained
herein, and supersedes all prior agreements, understandings or letters of intent
with regard to the subject matter contained herein between the parties hereto,
unless otherwise specified herein. This Agreement shall not be amended, modified
or supplemented except by a written instrument signed by each of the parties
hereto.

 

14



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Employment
Agreement as of the date first set forth above.

 

Great Lakes Dredge & Dock Corporation By:  

/s/ Carl A. Albert

Title:  

Compensation Committee Chair

Jonathan W. Berger

/s/ Jonathan W. Berger

 

15